IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-89,030-01


                      EX PARTE BOBBY JOE PEYRONEL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1254877-A IN THE 174TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       A jury convicted Applicant of aggravated sexual assault of a child and sentenced him to fifty

years in prison. Applicant, through habeas counsel, filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant argues that his trial counsel provided ineffective assistance for failing to call an

expert witness in the defense’s case-in-chief during the guilt/innocence phase of trial. The habeas

court has entered findings and recommends that this Court grant habeas relief.

       This Court has made an independent review of the habeas record and the record of

Applicant’s direct appeal, which was filed with Applicant’s petition for discretionary review to this
                                                                                                 2

Court and includes a transcription of Applicant’s trial. See Peyronel v. State, 465 S.W.3d 650, No.

01-13-00198-CR (Tex. Crim. App. June 24, 2015).               The habeas court’s findings and

recommendation are not supported by the habeas and trial records. Applicant fails to show

entitlement to habeas relief. See Strickland v. Washington, 466 U.S. 668 (1984). Applicant’s

application for a writ of habeas corpus is denied.



Filed: March 2, 2022
Do not publish